Citation Nr: 0330438	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta II, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who was a 
Peacetime and World War II veteran.  He served with the 
Philippine Commonwealth Army from November 1941 to January 
1943 and the regular Philippine Army from March 1945 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the Court provided further guidance regarding 
notice requirements under the VCAA, including that the 
appellant should be specifically notified as to what she 
needs to substantiate her claims and of her and VA's 
respective responsibilities with regard to claims 
development.  Here, although the appellant was notified of 
certain provisions of VCAA in correspondence dated in April 
2001, the notice did not address the issue of new and 
material evidence.  Thus the notice provided lacked the 
specificity mandated by Quartuccio.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the April 2001 VCAA letter 
advised the appellant that she had 60 days to provide 
additional information; however, the letter further informed 
her that she had up to one year to submit evidence.  As the 
claim is being remanded anyway, clarification of the time 
limits for submitting further evidence is advisable.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record and send an 
appropriate letter to the appellant to ensure 
compliance with all notice requirements set forth 
in the VCAA.  The RO should advise her of the 
type of evidence that constitutes "new and 
material evidence" to reopen the claim for 
service connection for the cause of the veteran's 
death, what the evidence now shows, what evidence 
she is to provide, and what evidence VA will 
attempt to obtain.  She should also be notified 
that notwithstanding any ambiguity in previous 
notifications, a year is afforded for response to 
VCAA notice.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the claimant until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




